Citation Nr: 0803100	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  04-41 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from May to August 1946 and 
from October 1950 to July 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for PTSD.  By decision dated in August 2005, the 
Board confirmed the denial of the claim.  The veteran filed 
an appeal to the United States Court of Appeals for Veterans 
Claims (Court) which, in a November 22, 2006, decision, 
vacated the Board's August 2005 determination.

This case was before the Board in April 2007, at which time 
it was remanded for additional development of the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its April 2007 remand, the Board directed the RO to obtain 
the veteran's personnel file.  Although such records were 
requested, the Board points out that only the service medical 
records from the veteran's second period of service were 
received, not his personnel file.  The Board is obligated by 
law to ensure that the RO complies with its directives, as 
well as those of the Court.  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  The National Personnel Records Center 
(NPRC) did not indicate that the personnel file could not be 
obtained; rather, it noted that the requested records were 
"<<mailed (Fire Related Records)>>.  The records received 
were service medical records and a copy of a DD 214.  On 
remand the RO/AMC should clarify whether the veteran's 
personnel file exists or if the majority of his personnel 
records were likely destroyed in the fire at NPRC.  If the 
records are not available, the RO/AMC should indicate whether 
any further attempts to obtain them would be futile, and 
notify the veteran of such.

The veteran has described several stressors.  He claims that he 
witnessed many of the enemy being killed or injured.  He 
furnished several names of his comrades who were injured, 
including Private [redacted] and Private [redacted].  He also 
included information that appeared to come from the internet that 
contained the names of the soldiers involved.  It was indicated 
that Privates [redacted] and [redacted] had been assigned to the 159th 
FA Bn-25th Inf. Div.  The former had apparently been wounded on 
September 21, 1951, and the latter apparently injured on October 
4, 1951.  The internet references in the claims file providing 
this information is not an official government source.

Although the veteran did not respond to the AMC's request for him 
to provide the dates he served in Korea or more detailed stressor 
information, the veteran's service medical records indicate he 
was in Korea on September 14, 1951 and December 15, 1951.  He had 
10 months and 25 days of foreign service.  Therefore, it appears 
the veteran was in Korea during the dates Private [redacted] and 
Private [redacted] were injured, and they all were with the 159th FA 
Bn.  Moreover, his stressors include being fired upon by the 
enemy while in the field.  Thus, notwithstanding the veteran's 
failure to provide the information requested in the March 2007 
AMC letter, there is sufficient evidence to attempt to verify 
some of his claimed stressors.  Moreover, a unit history of the 
159th Field Artillery Battalion for the period from September 
through December 1951 should be requested.  If those dates are 
not specific enough to obtain such records, then the unit history 
from September and October 1951 should be requested.

Finally, if a stressor is verified, the veteran should be 
afforded a VA examination to determine whether he suffers from 
PTSD as a result of the verified stressor.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should clarify whether the 
veteran's military personnel file exists 
and contains records other than those 
provided by NPRC in July 2007.  If no 
additional records are available, the 
RO/AMC should determine whether any 
further attempts to obtain personnel 
records would be futile, and notify the 
veteran of such.

2.  The RO/AMC should contact the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) or other appropriate source 
and attempt to verify that Privates 
[redacted] [redacted] and [redacted] [redacted] with 
the 159th FA Bn-25th Inf. Div had been 
wounded in North Korea in September and 
October 1951.  Unit histories of the 159th 
Field Artillery Battalion for the period 
from September through December 1951 
should also be requested.  If those dates 
are not specific enough to obtain such 
records, then the unit histories from 
September and October 1951 should be 
requested.

3.  If a verified or corroborated stressor 
is established, the RO/AMC should schedule 
the veteran for a VA psychiatric 
examination to determine whether the 
veteran suffers from PTSD as a result of 
the verified/corroborated stressor.  

4.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


